 

Exhibit 10.4

 
KATALYST SECURITIES LLC
630 THIRD AVENUE, 5TH FLOOR
NEW YORK, NY 10017
TEL: 212-400-6993 FAX: 212-247-1059
Member: FINRA & SIPC
 
 
 
February 15, 2019
 

STRICTLY CONFIDENTIAL
 
Mr. Brandon Stump
CEO
Charlie’s Chalk Dust LLC 
1007 Brioso Drive
Costa Mesa, CA 92627
            
            
 
 
Dear Mr. Stump:
 
This letter (the “Agreement”) constitutes our understanding with respect to the
engagement of Katalyst Securities LLC (“Katalyst”), registered broker dealer and
member of the Financial Industry Regulatory Authority (“FINRA”) and SIPC, as an
exclusive placement agent (hereinafter referred to as “Placement Agent”), by
Charlie’s Chalk Dust LLC, a Delaware limited liability company (the “Company”)
to assist the Company with (i) a minimum Sixteen Million Five Hundred Thousand
Dollars ($16,500,000) private placement financing of the Company (the
“Offering”) of equity securities by the Company immediately preceding the
proposed merger (the “Merger”) with a wholly owned subsidiary (“Acquisition
Sub”) of True Drinks Holdings, Inc., a Nevada corporation (“TRUE”) or
simultaneously with or immediately after the Merger, and (iii) to assist the
Company with other filings required by FINRA, United States Securities and
Exchange Commission (the “SEC”) and as required under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). The terms and conditions of the
Merger will be negotiated between and mutually agreed upon between the Company
and TRUE and nothing herein implies that the Placement Agent would have the
power or authority to bind the Company or TRUE or an obligation of the Company
or TRUE to accept a proposed Merger, issue any Securities (as defined herein),
or complete an Offering. The Offering will be made pursuant to the exemptions
afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Act”), and Regulation D promulgated thereunder and applicable state securities
laws. Following the Merger, the “Company” shall be deemed to include TRUE and
Acquisition Sub. The proposed capitalization table of TRUE, post reorganization,
private placement offering is set forth in Exhibit A, attached herewith, is not
final and subject to changes.
 
A. APPOINTMENT OF KATALYST.
 
During the Term (as defined below), the Company hereby engages the Placement
Agent to serve as its exclusive placement agent in connection with the Offering.
 
The Placement Agent hereby accepts such engagement on a “reasonable best
efforts” basis upon the terms and conditions set forth herein. The Company
acknowledges and agrees that the Placement Agent will be entitled to provide
services, in whole or in part, through any current or future affiliate or
sub-agent(s) selected by the Placement Agent and references to the Placement
Agent shall, where the context so requires, include reference to any such
affiliate or sub-agent(s).
The Company acknowledges and agrees that Katalyst’s engagement hereunder is not
an agreement or commitment, express or implied, by Katalyst or any of its
affiliates to underwrite or purchase any securities or otherwise provide
financing. The proposed private placement is to be made directly by the Company
to the purchasers pursuant to agreements entered into between the purchasers and
the Company. Purchases of Securities may be made by the Placement Agent and any
selected sub-dealers and their respective officers, directors, employees and
affiliates and by the officers, directors, employees and affiliates of the
Company (collectively, the “Affiliates”) for the Offering and such purchases
will be made by the Affiliates based solely upon the same information that is
provided to the investors in the Offering.
 
 
 
-1-

 
 
 
The proposed Offering will seek to raise a minimum of gross proceeds of Sixteen
Million Five Hundred Thousand Dollars ($16,500,000) through the sale of units
(such units, together with the Class A Units, the Warrants and the Brokers
Warrants (each as defined herein) ,the “Securities”) consisting of (i) one Class
A Unit of the Company’s (the “Class A Unit”), and (ii) warrants to purchase 0.50
Class A Units (the “Warrants”) immediately preceding the Merger or TRUE common
stock simultaneously with or immediately after the Merger (in either case, the
“Common Stock”), (the “Minimum Offering”), and a maximum of gross proceeds of
Twenty Million Dollars ($20,000,000) (the “Maximum Offering”). The Warrants
shall have a five (5) year life and an exercise price equal to $2.50. The
Warrants shall convert into similar warrants of TRUE following consummation of
the Merger. The Minimum Offering will include the participation of to be
identified strategic investor(s) (the “Strategic Investor”) in the amount of at
least Five Million Dollars ($5,000,000). The offering price for each Unit is
$2.50 (the “Purchase Price”). The minimum subscription is Twenty Five Thousand
Dollars ($25,000) provided, however, subscriptions in lesser amounts may be
accepted by the Company in its sole discretion.
 
The Closing, as defined below, of the Offering is anticipated on or before March
31, 2019, or at such time and place as mutually agreed to by the Company and the
Placement Agent. (the “Offering Period”).
 
B. FEES AND EXPENSES.
 
1. FINANCING FEE.
 
(a) CASH PORTION. Subject to the Closing of the Offering and the Merger, the
Company hereby agrees to pay (or cause TRUE to pay) the Placement Agent (or the
designees authorized by such Placement Agent), at the Closing of the Offering,
as compensation for their services hereunder, a cash fee (the “Financing Fee”)
in the amount of Ten Percent (10.0%) of the gross proceeds from any sale of
Securities in the Offering to Investors. The Financing Fee shall be paid to the
Placement Agent in cash by wire transfer from the escrow account in which the
Offering proceeds are deposited, concurrently with the delivery of the net
proceeds to the Company at the Closing of the Offering.
 
(b) WARRANT PORTION. At the Closing of the Merger, the Company
will issue to the Placement Agent (or the designees authorized by such Placement
Agent), as compensation for its services hereunder, warrants to purchase shares
of TRUE’s common stock equal to Ten Percent (10%) of the Class A Units sold in
the Offering (as adjusted pursuant to the terms of the Merger) to Investors plus
Ten Percent (10%) of the Warrants sold in the Offering (as adjusted pursuant to
the terms of the Merger) to Investors (the “Broker Warrants”), with a term of
five (5) years from the final closing of the Offering and an exercise price of
$2.50 per share. The Broker Warrants shall be the same as the warrants issued to
the Investors upon the Merger. The Financing Fee and the Broker Warrants are
sometimes referred to collectively as the “Broker Fees”). The Broker Warrants
may be issued directly to the Placement Agent’s employees and affiliates at the
Placement Agent’s written request.
 
 
 
-2-

 
 
 
(c) TAIL PROVISIONS. The Company shall also pay to the Placement Agent the
Financing Fee and the Broker Warrants calculated in the manner provided in
Sections B.1(a) and 1(b) above with respect to any subsequent public or private
offering or other financing or capital-raising transaction of any kind
(“Subsequent Financing”) to the extent that such financing or capital is
provided the Company, or to any Affiliate of the Company, by investors whom the
Placement Agent had “introduced” (as defined below), directly or indirectly, to
the Company during the Offering Period if such Subsequent Financing is
consummated at any time within the twelve (12) month period following the
earlier of the expiration or termination of this Agreement or the closing of the
Offering (the “Tail Period”). A party “introduced” by the Placement Agent shall
mean an investor who either (i) participated in the Offering, (ii) met with the
Company and/or had a conversation with the Company either in person or via
telephone regarding the Offering, (iii) was provided by the Placement Agent with
a copy of the Company’s offering memorandum (or other materials prepared and/or
approved by the Company in connection with the Offering), or (iv) contacted by
the Placement Agent during the Offering Period, in each case based upon such
investor expressing an interest, directly or indirectly, to the Placement Agent
in investing in the Offering. An “Affiliate” of an entity shall mean any
individual or entity controlling, controlled by or under common control with
such entity and any officer, director, employee, stockholder, partner, member or
agent of such entity.
 
2. EXPENSES. In addition to the compensation payable pursuant to Section B(1),
the Company hereby agrees to pay Katalyst a non-accountable expense allowance in
the amount of One Hundred Twenty Five Thousand Dollars ($125,000) (the “Katalyst
Expense Fee”) paid directly from the escrow account at the time of the Closing
from the gross proceeds. The Katalyst Expense Fee is separate and apart from the
Broker Fees. Regardless whether the Offering is consummated and if there is no
Closing, the Katalyst Expense Fee will be due and payable within five (5) days
of written request to the Company by wire transfer. The Katalyst Expense Fee is
in addition to the reimbursement of fees and expenses relating to attendance by
the Placement Agent at proceedings or to indemnification and contribution as
contemplated elsewhere in this agreement.
 
C. TERM AND TERMINATION OF ENGAGEMENT. Except as set forth below, the term of
this Agreement begins on the date of this Agreement and shall end automatically
upon the earlier to occur of (i) after final Closing of the Offering or (ii) the
date of termination of the Offering (the “Term”). Notwithstanding the Term of
this Agreement, this Agreement may be earlier terminated (a) immediately by
Company in the event of the Placement Agent’s failure to perform any of its
material obligations hereunder or fraud, illegal or willful misconduct or gross
negligence or (b) without cause by either the Company or the Placement Agent, on
written notice of no less than ten (10) business days, provided that no such
notice may be given by the Company for a period of 30 days from the date of this
Agreement. Notwithstanding any such expiration or termination, the terms of this
Agreement other than Paragraphs A and B shall all remain in full force and
effect and be binding on the parties hereto, including the exculpation,
indemnification and contribution obligations of the Company, the confidentiality
obligations, and provided the Agreement is not terminated by the Company
pursuant to subclause (a) of this paragraph C, the right of the Placement Agent
to receive any earned but unpaid Broker Fee hereunder and the right of the
Placement Agent to receive reimbursement for its expenses in accordance with
paragraph B(2) above.
 
 
 
-3-

 
 
 
D. SUBSCRIPTION AND CLOSING PROCEDURES.
 
(a) The Company shall cause to be delivered to the Placement Agent copies of the
Subscription Documents and has consented, and hereby consents, to the use of
such copies for the purposes permitted by the Act and applicable securities laws
and in accordance with the terms and conditions of this Agreement, and hereby
authorizes the Placement Agent and its agents and employees to use the
Subscription Documents in connection with the sale of the Securities until the
earlier of (i) the Termination Date or (ii) the final Closing, and no person or
entity is or will be authorized to give any information or make any
representations other than those contained in the Subscription Documents or to
use any offering materials other than the Subscription Documents in connection
with the sale of the Securities, unless the Company first provides the Placement
Agent with notification of such information, representations or offering
materials.
 
(b) The Company shall make available to the Placement Agent and its
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agent. The Company recognizes and agrees that the Placement Agent (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.
 
(c) Each prospective purchaser will be required to complete and execute the
Subscription Documents, Anti-Money Laundering Form, Accredited Investor
Certification and other documents which will be forwarded or delivered to the
address identified in the Subscription Documents.
 
(d) Simultaneously with the delivery to the Placement Agent of the Subscription
Documents, the subscriber’s check or other good funds will be forwarded directly
by the subscriber to the escrow agent and deposited into a non interest bearing
escrow account (the “Escrow Account”) established for such purpose with Delaware
Trust Company (the “Escrow Agent”). All such funds for subscriptions will be
held in the Escrow Account pursuant to the terms of the escrow agreement among
the Company, the Placement Agent and Delaware Trust Company (the “Escrow
Agreement”). The Company shall (or shall cause TRUE to) pay all fees related to
the establishment and maintenance of the Escrow Account. Subject to the receipt
of subscriptions for the amount for Closing, the Company will either accept or
reject, for any or no reason, the Subscription Documents in a timely fashion and
at the Closing will countersign the Subscription Documents and provide duplicate
copies of such documents to the Placement Agent. The Company will forward
directly to the subscribers the documents countersigned by the Company. The
Company will give notice to the Placement Agent of its acceptance of each
subscription. The Company, or the Placement Agent on the Company’s behalf, will
promptly return to subscribers incomplete, improperly completed, improperly
executed and rejected subscriptions and give written notice thereof to the
Placement Agent upon such return.
 
(e) If subscriptions for at least the Minimum Amount for closing have been
accepted prior to the Termination Date, the funds therefor have been collected
by the Escrow Agent and all of the conditions set forth elsewhere in this
Agreement are fulfilled, a closing shall be held promptly with respect to the
Securities sold (the “Closing”). Delivery of payment for the accepted
subscriptions for the Securities from the funds held in the Escrow Account will
be made at the Closing at the Placement Agent’s office against delivery of the
Securities by the Company at the address set forth in Section 12 hereof (or at
such other place as may be mutually agreed upon between the Company and the
Placement Agent), net of amounts agreed upon by the parties herein, including,
the Blue Sky counsel as of the Closing. Executed certificates for the
post-merger shares of TRUE will be in such authorized denominations and
registered in such names as the Placement Agent may request on or before the
date of the Closing (“Closing Date”). The certificates will be forwarded to the
subscriber directly by either the Company or the stock transfer agent within ten
(10) business days following the Closing. At the Closing, the Company will cause
TRUE to deliver irrevocable issuance instruction to its stock transfer agent, if
applicable, for the issuance of certificates representing the Shares being sold
and will deliver the warrants for the purchase of TRUE common stock in exchange
for the Warrants.
 
 
 
-4-

 
 
 
(f) If Subscription Documents for the Minimum Offering Amount for Closing have
not been received and accepted by the Company on or before the Termination Date
for any reason, the Offering will be terminated, no Securities will be sold, and
the Escrow Agent will, at the request of the Placement Agent, cause all monies
received from subscribers for the Securities to be promptly returned to such
subscribers without interest, penalty, expense or deduction. The Company will be
responsible for all the fees charged by the Escrow Agent.
 
E. REPRESENTATIONS, WARRANTIES AND COVENANTS. The Company represents and
warrants to, and agrees with, the Placement Agent that:
 
1. The Company represents and warrants that it has all requisite power and
authority to enter into and carry out the terms and provisions of this
Agreement. The execution, delivery and performance of this Agreement and the
Offering of Securities will not violate or conflict with any provision of the
charter or bylaws of the Company or, except as would not have a material adverse
effect, any agreement or other instrument to which the Company is a party or by
which it or any of its properties is bound. Any necessary approvals,
governmental and private, will be obtained by the Company prior to any Closing,
except as may be waived or obtained or filed following any Closing and except
where the failure to obtain any such approval would not have a material adverse
effect.
 
2. The Securities will be offered and sold by the Company and TRUE in compliance
with the requirements for the exemption from registration pursuant to Section 5
of the Securities Act of 1933, as amended (including any applicable exemption
therefrom), and with all other securities laws and regulations. The Company or
TRUE will file appropriate notices with the Securities and Exchange Commission
and with other applicable securities authorities.
 
3. The information in any presentation materials, memorandum or other offering
documents furnished to investors in the Offering by the Company is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated or
necessary to make the statements therein not misleading.
 
4. The Company hereby permits the Placement Agent to rely on the representations
and warranties made or given by the Company, TRUE or Acquisition Sub to any
acquirer of Securities in any agreement, certificate or otherwise in connection
with the Offering.
 
F. INDEMNIFICATION AND CONTRIBUTION. The Company agrees to (and will cause TRUE
and Acquisition Sub, upon consummation of the Merger, to undertake to) indemnify
Katalyst and its controlling persons, representatives and agents in accordance
with the indemnification provisions set forth in Appendix I. These provisions
will apply regardless of whether any Offering is consummated.
 
G. LIMITATION OF ENGAGEMENT TO THE COMPANY. The Company acknowledges that
Katalyst has been retained only by the Company, that Katalyst is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Katalyst is not deemed to
be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Katalyst or any of its respective affiliates, or any of their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), employees or agents. Unless otherwise expressly
agreed in writing by Katalyst, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Katalyst, and
except for TRUE following the Merger, no one other than the Company is intended
to be a beneficiary of this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Katalyst to the Company in
connection with Katalyst’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Katalyst shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Katalyst, or its respective
designees, affiliates or sub-dealers.
 
 
 
-5-

 
 
 
H. LIMITATION OF PLACEMENT AGENT’S LIABILITY TO THE COMPANY. Katalyst shall not
have any liability to the Company, TRUE or Acquisition Sub for any Losses
attributable to the gross negligence, intentional misrepresentation or willful
misconduct of another Placement Agent or Investment Banker.
 
I. GOVERNING LAW. This Agreement shall be deemed to have been made and delivered
in New York City and shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York applicable to contracts to be wholly performed in said state.
 
J. INFORMATION; RELIANCE. The Company shall furnish, or cause to be furnished,
to the Placement Agent all information reasonably requested by the Placement
Agent for the purpose of rendering services hereunder and shall further make
available to the Placement Agent all such information to the same extent and on
the same terms as such information is available to the Company and potential
lenders and investors (all such information being the “Information”). The
Company shall notify the Placement Agent of any material adverse change, or
development that may lead to a material adverse change, in the business,
properties, operations or financial condition or prospects of the Company or any
other material Information. In addition, the Company agrees to make available to
the Placement Agent upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company. The Company recognizes
and confirms that the Placement Agent (a) will use and rely on the Information,
including any documents provided to investors in each Offering(the “Offering
Documents,” which shall include any Purchase Agreement) and if any prepared by
the Company, a private placement memorandum, and on information available from
generally recognized public sources in performing the services contemplated by
this Agreement without having independently verified the same; (b) do not assume
responsibility for the accuracy or completeness of the Offering Documents or the
Information and such other information, except for any written information
furnished to the Company by the Placement Agent specifically for inclusion in
the Offering Documents; and (c) will not make an appraisal of any of the assets
or liabilities of the Company. Upon reasonable request, the Company will meet
with the Placement Agent or its representatives to discuss all information
relevant for disclosure in the Offering Documents and will cooperate in any
investigation undertaken by the Placement Agent thereof, including any document
included therein. At each Offering and the closing of the Merger, at the request
of the Placement Agent, the Company shall deliver copies of such officer’s
certificates, in form and substance reasonably satisfactory to the Placement
Agent and its counsel as is customary for such Offering.
 
K. USE OF INFORMATION. The Company authorizes the Placement Agent to transmit to
the prospective purchasers of Securities the Company’s power point presentation
prepared by the Company and private placement memorandum (if any, and if
prepared by the Company) (the “Presentation Materials”). The Company represents
and warrants that the Presentation Materials (i) will be prepared by the
management of the Company; and (ii) will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Company will advise
the Placement Agent promptly if it becomes aware of the occurrence of any event
or any other change known to the Company which results in the Presentation
Materials containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make the
statements therein or previously made, in light of the circumstances under which
they were made, not misleading. Notwithstanding the foregoing, if any Placement
Agent elects to not transmit Presentation Materials to prospective purchasers,
such Placement Agent shall direct qualified prospective purchasers to an
electronic data room in which the Company makes available the Presentation
Materials for review by qualified prospective purchasers.
 
 
 
-6-

 
 
 
L. ANNOUNCEMENT OF TRANSACTION. The Company and the Placement Agent acknowledge
and agree that Katalyst may, subsequent to the Closing of the Offering and to
the extent Katalyst receives a Broker Fee for Securities sold in the Offering,
make public its involvement with the Company and TRUE; provided that any such
public announcement or other public disclosure (other than customary tombstone
presentations or other investment banking presentation materials containing only
publicly available information) shall be approved by the Company and TRUE, which
approval shall not be unreasonably withheld.
 
M. ADVICE TO THE BOARD. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the
Company’s board of directors and officers, who will make all decisions regarding
whether and how to pursue any opportunity or transaction, including a potential
Merger or Offering. The Company’s board of directors and senior management may
consider the Placement Agent’s advice, but will base their decisions on the
advice of legal, tax and other business advisors and other factors which they
consider appropriate. Accordingly, as an independent contractor, Katalyst will
not assume the responsibilities of a fiduciary to the Company or its
stockholders in connection with the performance of its services. Any advice
provided may not be used, reproduced, disseminated, quoted or referred to
without the Placement Agent’s prior written consent. Katalyst does not provide
accounting, tax, or legal advice. Katalyst is not responsible for the success of
any Offering.
 
N. ENTIRE AGREEMENT. This Agreement was drafted by the Company and the Placement
Agent’s respective counsels and constitutes the entire Agreement between the
parties and supersedes and cancels any and all prior or contemporaneous
arrangements, understandings and agreements, written or oral, between them
relating to the subject matter hereof.
 
O. AMENDMENT. This Agreement may not be modified except in writing signed by
each of the parties hereto.
 
P. NO PARTNERSHIP. The Company is a sophisticated business enterprise that has
retained the Placement Agent for the limited purposes set forth in this
Agreement. The parties acknowledge and agree that their respective rights and
obligations are contractual in nature. Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.
 
 
 
-7-

 
 
 
Q. NOTICE. All notices and other communications required hereunder shall be in
writing and shall be deemed effectively given to a party by (a) personal
delivery; (b) upon deposit with the United States Post Office, by certified
mail, return receipt requested, firstclass mail, postage prepaid; (c) delivered
by hand or by messenger or overnight courier, addressee signature required, to
the addresses below or at such other address and/or to such other persons as
shall have been furnished by the parties;
 
 
 
If to the Company:
                             

 
Charlie’s Chalk Dust LLC
Mr. Brandon Stump, CEO
1007 Brioso Drive
Costa Mesa, CA 92627
Email: brandon@charlieschalkdust.com
 
 
With a copy to:       
(which shall not constitute notice)    
 
Eliezer Drew, Esq.
Grushko & Mittman, P.C.515
Rockaway Avenue
Valley Stream, NY 11581
(212) 697-9500
(212) 697-3575 (f) eli@grushkomittman.com


If to Katalyst Securities LLC.
 
Katalyst Securities, LLC
630 Third Avenue, 5th Floor
New York, NY 10017                 

Attention: Michael Silverman
Managing Director
 
     

With a copy to:                                                 
(which shall not constitute notice)
 
Barbara J. Glenns, Esq.
Law Office of Barbara J. Glenns, Esq.
30 Waterside Plaza, Suite 7
New York, NY 10010
 

R. SEVERABILITY. If any term, provision, covenant or restriction herein is held
by a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions and restrictions
contained herein will remain in full force and effect and will in no way be
affected, impaired or invalidated.
 
 
 
-8-

 
 
 
S. GOVERNING LAW AND JURISDICTION. This Agreement shall be deemed to have been
made and delivered in New York City and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York without regard to principles of conflicts of law
thereof.
 
THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF FINRA ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.
 
T.
OTHER INVESTMENT BANKING SERVICES. The Company acknowledges that
Katalyst and its affiliates are securities firms engaged in securities trading
and brokerage activities and providing investment banking and financial advisory
services. In the ordinary course of business, the Placement Agent and its
affiliates, registered representatives and employees may at any time hold long
or short positions, and may trade or otherwise effect transactions, for their
own account or the accounts of customers, in the Company’s or TRUE’s debt or
equity securities, the Company’s affiliates or other entities that may be
involved in the transactions contemplated by this Agreement. In addition, the
Placement Agent and its affiliates may from time to time perform various
investment banking and financial advisory services for other clients and
customers who may have conflicting interests with respect to the Company, TRUE,
the Merger, or an Offering. The Company also acknowledges that the Placement
Agent and its affiliates have no obligation to use in connection with this
engagement or to furnish to the Company, confidential information obtained from
other companies. Furthermore, the Company acknowledges the Placement Agent may
have fiduciary or other relationships whereby the Placement Agent or its
affiliates may exercise voting power over securities of various persons, which
securities may from time to time include securities of the Company or TRUE or
others with interests in respect of any Merger or Offering. The Company
acknowledges that the Placement Agent or such affiliates may exercise such
powers and otherwise perform their functions in connection with such fiduciary
or other relationships without regard to the defined relationship to the Company
hereunder.
 
 
 
-9-

 
 
 
U.
MISCELLANEOUS.
 
(1) This Agreement shall be binding upon and inure to the benefit of the
Placement Agent and the Company and their respective assigns, successors, and
legal representatives.
 
(2) This Agreement may be executed in counterparts (including facsimile or in
pdf format counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
(3) Notwithstanding anything herein to the contrary, in the event that the
Placement Agent determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement in writing upon the request of
the Placement Agent to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company.
 
V. CONFIDENTIALITY.
 
(a) The Placement Agent will maintain the confidentiality of the Information
and, unless and until such Information shall have been made publicly available
by the Company or by others without breach of a confidentiality agreement, shall
disclose the Information only as provided for herein, authorized by the Company
or as required by law or by request of a governmental authority, FINRA or court
of competent jurisdiction. In the event the Placement Agent is legally required
to make disclosure of any of the Information, the Placement Agent will give
prompt notice to the Company prior to such disclosure, to the extent the
Placement Agent can practically do so.
 
(b) The foregoing paragraph shall not apply to information that:
 
(i) at the time of disclosure by the Company, is or thereafter becomes,
generally available to the public or within the industries in which the Company
conducts business, other than as a result of a breach by the Placement Agent of
its obligations under this Agreement; or
 
(ii) prior to or at the time of disclosure by the Company, was already in the
possession of, the Placement Agent or any of its affiliates, or could have been
developed by them from information then lawfully in their possession, by the
application of other information or techniques in their possession, generally
available to the public; at the time of disclosure by the Company thereafter, is
obtained by the Placement Agent or any of its affiliates from a third party who
the Placement Agent reasonably believes to be in possession of the information
not in violation of any contractual, legal or fiduciary obligation to the
Company with respect to that information; or is independently developed by the
Placement Agent or its affiliates.
 
The exclusions set forth in sub-section (b) above shall not apply to pro forma
financial information of the Company, which pro forma Information shall in all
events be subject to sub- section (a) above.
 
(c) Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent or its affiliates to pursue, investigate, analyze, invest in, or
engage in investment banking, financial advisory or any other business
relationship with entities other than the Company, notwithstanding that such
entities may be engaged in a business which is similar to or competitive with
the business of the Company, and notwithstanding that such entities may have
actual or potential operations, products, services, plans, ideas, customers or
supplies similar or identical to the Company’s, or may have been identified by
the Company as potential merger or acquisition targets or potential candidates
for some other business combination, cooperation or relationship. The Company
expressly acknowledges and agrees that it does not claim any proprietary
interest in the identity of any other entity in its industry or otherwise, and
that the identity of any such entity is not confidential information.
 
 
 
-10-

 
 
 
W. DISCLOSURE. The Company acknowledges that some of the shareholders of TRUE
may be registered representatives, agents or employees affiliated with the
Placement Agent and may receive selling commissions or payment as per the terms
of this executed Agreement.
 
X. NO DISQUALIFICATION EVENTS.
 
(a) The Company represents and warrants the following:
 
(i) None of Company, any director, executive officer, other officer of the
Company participating in the Offering, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any Disqualification Event (as defined below), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) or has been involved
in any matter which would be a Disqualification Event except for the fact that
it occurred before September 23, 2013. The Company has exercised reasonable care
to determine whether any Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the Placement
Agent a copy of any disclosures provided thereunder.
 
(ii) The Company will promptly notify Katalyst in writing of (A) any
Disqualification Event relating to any Issuer Covered Person and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.
 
(iii) The Company is aware that other persons (other that any Issuer Covered
Persons and the Placement Agent Covered Person (as defined below) will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Securities. (b) The Placement Agent represents
and warrants the following:
 
(i) No Disqualification Events. Neither it nor TRUE, nor to its knowledge
any of their respective directors, executive officers, general partners,
managing members or other officers participating in the Offering (each, a
“Placement Agent Covered Person” and, together, “Placement Agent Covered
Persons”), is subject to any of the “Bad Actor” disqualifications currently
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”) or has been involved in any matter which would be a
Disqualification Event except for the fact that it occurred before September 23,
2013.
 
(ii) Other Covered Persons. The Placement Agent is aware that other persons
(other than any Issuer Covered Person or Placement Agent Covered Person) will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Securities.
 
(iii) Notice of Disqualification Events. The Placement Agent will notify the
Company promptly in writing of (A) any Disqualification Event relating to any
Placement Agent Covered Person not previously disclosed to the Company in
accordance with the provisions of this Section and (B) any event that would,
with the passage of time, become a Disqualification Event relating to any
Placement Agent Covered Person.
 


 [Signature Page Follows]
 
 
-11-

 
 
 
In acknowledgment that the foregoing correctly sets forth the understanding
reached by the Placement Agent and the Company, please sign in the space
provided below, whereupon this letter shall constitute a binding Agreement as of
the date first indicated above.
 


Charlie’s Chalk Dust LLC.
 
 


By: /s/ Brandon Stump                  

Brandon Stump
CEO
 
KATALYST SECURITIES LLC
 
 
 
By: /s/ Michael A. Silverman

Michael A. Silverman
Managing Director
 
     

True Drinks Holdings, Inc. agrees that upon completion of the Merger, and only
following the Merger, (i) the term “Company” as used in this Agreement shall
also apply to True Drinks Holdings, Inc., (ii) it becomes a party to this
Agreement as if signed by True Drinks Holdings, Inc. as of the date hereof and
(iii) it will guarantee the obligations of Acquisition Sub, including the
indemnification and tail provisions of this Agreement.
 
TRUE DRINKS HOLDINGS, INC.
 
 
 
By: /s/ Robert Van Boerum
Name: Robert Van Boerum

Title: Principal Executive Officer and Principal Financial Officer

 
 


 
 
-12-

 
 
 
APPENDIX I
 
INDEMNIFICATION AND CONTRIBUTION
 
 The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates, officers, directors, employees, agents and controlling persons (each
an “Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and expenses, to which any such Indemnified Person may become
subject arising out of or in connection with the transactions contemplated in
the Agreement to which this Appendix I is attached (the “Agreement”), insofar as
such loss, claim, damage, liability or expense arises out of or is based upon
any untrue statement of a material fact or omission to state a material fact in
Offering Documents required to be stated therein or necessary to make the
statements therein not misleading in any litigation, investigation or proceeding
(collectively, the “Proceedings”), regardless of whether any of such Indemnified
Person is a party to the Agreement, and to reimburse such Indemnified Persons
for any reasonable and documented legal or other expenses as they are incurred
in connection with investigating, responding to or defending against in any
Proceeding, provided that the foregoing indemnification will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or expenses to
the extent that they are finally judicially determined to have resulted
primarily and directly from the fraud, gross negligence or willful misconduct of
an Indemnified Person; and provided, further, that the foregoing indemnification
will not apply to any loss, claim, damage, liability or expense arising out of
or based upon any written information furnished to the Company by the Placement
Agent specifically for inclusion in the Offering Documents; provided further
that the Company shall only have the obligation to reimburse an Indemnified
Person if such Indemnified Person provides to the Company a written undertaking
of such Indemnified Person to repay to the Company the amount so advanced to the
extent that any such reimbursement is so held to have been improper in a final
judgment by a court of competent jurisdiction, and if the court of competent
jurisdiction holds that such reimbursement was improper, such Indemnified Person
shall promptly return any amount advanced to it by the Company. The Company also
agrees that no Indemnified Person shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to the Company its affiliates,
officers, directors employees, agents, creditors or stockholders, directly or
indirectly, for or in connection with the Agreement, any transactions
contemplated in the Agreement, or the Placement Agent’s role or services in
connection with the Agreement, except to the extent that any liability for
losses, claims, demands, damages, liabilities or expenses incurred by the
Company are finally judicially determined to have resulted primarily from the
fraud, gross negligence or willful misconduct of such Indemnified Person or have
resulted from any written information furnished to the Company by the Placements
Agent specifically for inclusion in the Offering Documents. The Company will be
liable to pay the legal fees, expenses and costs incurred by Katalyst’s legal
team related to any lawsuit but will not be obligated to pay the legal fees of a
sub dealer brought in by Katalyst if named in the lawsuit, unless agree to by
the Company. If the Company engages additional Placement Agents in addition to
Katalyst, then the Company will be liable for those Placement Agents’ legal
fees, expenses and costs separate and apart to the legal fees, expenses and
costs incurred by and due Katalyst’s legal team.
 
 If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Company and the
Placement Agent in accordance with the contributions provisions herein, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim, damage, liability or expense in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and Katalyst on the other hand, but also the relative fault of the
Company and Katalyst, as well as any relevant equitable considerations; provided
that, in no event, will the aggregate contribution of Katalyst hereunder exceed
the amount of fees actually received by Katalyst pursuant to this Agreement and
in no event will the aggregate contribution of the Company hereunder exceed the
amount of proceeds received by the Company (or TRUE) through the sale of
Securities in the Offering to investors first contacted by Katalyst. The
indemnity, reimbursement and contribution obligations of the Company under this
Agreement will bind and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company and any Indemnified Person.
 
 
 
-13-

 
 
 
 Promptly after receipt by an Indemnified Person of notice of the commencement
of any Proceedings, that Indemnified Person will, if a claim is to be made under
this indemnity agreement against the Company in respect of the Proceedings,
notify the Company in writing of the commencement of the Proceedings; provided
that (i) the omission so to notify the Company will not relieve the Company from
any liability that the Company may have under this indemnity agreement except to
the extent the Company has been materially prejudiced by such omission, and (ii)
the omission to so notify the Company will not relieve the Company from any
liability that the Company may have to an Indemnified Person otherwise than on
account of this indemnity agreement. In case any Proceedings are brought against
any Indemnified Person and it notifies the Company of the commencement of the
Proceedings, the Company will be entitled to participate in the Proceedings and,
to the extent that it may elect by written notice delivered to the Indemnified
Person, to assume the defense of the Proceedings with counsel reasonably
satisfactory to the Indemnified Person; provided that, if the defendants in any
Proceedings include both the Indemnified Person and the Company and the
Indemnified Person concludes that there may be legal defenses available to the
Indemnified Person that are different from or in addition to those available to
the Company, the Indemnified Person has the right to select separate counsel to
assert those legal defenses and to otherwise participate in the defense of the
Proceedings on its behalf at its sole expense. Upon receipt of notice from the
Company to the Indemnified Person of its election to assume the defense of the
Proceedings, the Company will not be liable to the Indemnified Person for
expenses incurred by the Indemnified Person in connection with the defense of
the Proceedings (other than reasonable costs of investigation) unless the
Company authorizes, in writing, the employment of counsel for the Indemnified
Person and expressly agrees in writing to be liable for the reasonable expenses
of such legal counsel.
 
 The Company will not be liable for any settlement of any Proceedings effected
without its written consent (which consent must not be unreasonably withheld),
but if settled with the Company’s written consent or if a final judgment for the
plaintiff in any such Proceedings is delivered, the Company agrees to indemnify
and hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment. The Company may not, without the prior written consent of an
Indemnified Person (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought under this indemnity agreement by such
Indemnified Person unless the settlement includes an unconditional release of
the Indemnified Person, in form and substance reasonably satisfactory to the
Indemnified Person, from all liability on claims that are the subject matter of
such Proceedings.
 
The Company’s reimbursement, indemnity and contribution obligations hereunder
will be in addition to any liability that it may otherwise have.
 
Capitalized terms used but not defined in this Appendix I have the meanings
assigned to such terms in the Agreement.
 
 
-14-
